DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 5 January 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Interpretation
Regarding claims 19, 25 and 31, each of the claims recite “a closure system configured to close said first jaw, wherein said closure system is operable independently of said electric motor.” (emphasis added)  This limitation is not deemed to be specifically disclosed in the written specification of the instant Application for Species B.  It is clearly shown in unelected Species A (figs. 1-40), which has a manual clamping feature independent of the electric motor.  Species B (figs. 58-74) includes a tool housing which mountable onto a robotic arm cart 11100 which is driven by motors, but does not specifically note that the motor that drive that drives the closure system is independent of the electric motor that drives the firing member.  
However, for the purposes of examination, the Office is going to interpret the claim limitation as referring to the concept that there are separate motors that actuate the firing member and the closure system.  This interpretation is being offered in view of US Patent 6,783,524, which was incorporated by reference, and discloses in col. 12 
The Applicant was previously requested in the Office Action of 5 October 2021 to reply on this matter to ensure that the separate motors of the ‘524 incorporated reference are effectively what is being claimed as part of the cited subject matter as it pertains to elected Species B.  No reply on this matter was received and as such this is the interpretation of the claimed subject matter as it pertains to the elected embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18, 24 and 30, each of the claims require first and second cams configured to engage respective said first and second jaws during the firing motion.  While this feature is present in other embodiments within the disclosure (see fig. 121), it was not specifically disclosed as being an element of elected species B (figs. 58-74).  As such, this is deemed to constitute new matter.

Regarding claims 19-23, 25-29 and 31-35, each of these claims are dependent on a rejected base claim and stand rejected for having the same new matter as their respective base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-19, 22, 24-25, 28, 30-31 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman ‘597 in view of Whitman (US Patent 6,843,403 B2) hereinafter referred to as Whitman ‘403 in view of Olson et al. (WO 2004/032763 A2) hereinafter referred to as Olson.
Regarding claim 18, Whitman ‘597 discloses a surgical fastening system, comprising: 
an end effector assembly (11, 11a, 11b), comprising: 
a first jaw (80); 
a second jaw (50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); 
a fastener cartridge body (104; 600); and 
a plurality of fasteners (606) removably stored in said fastener cartridge body; 
an electric motor (100); 
a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said fasteners from said fastener cartridge body (paragraphs 37, 50-55, 66); and 
a control system (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) configured to: 
evaluate whether said end effector cartridge assembly is in a fire-ready condition (paragraph 96 – “Based on the positions of the components of the paragraph 90 – “usage data 1184”); 
allow said electric motor to apply said firing motion to said firing member when said end effector assembly is in said fire-ready condition (paragraph 96 – “enable”); and 
prevent said electric motor from applying said firing motion to said firing member when said end effector assembly is not in said fire-ready condition (paragraph 96 – “disable”; paragraph 90 – “ERROR condition”).

Whitman ‘597 discloses a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said fasteners from said fastener cartridge body (paragraphs 37, 50-55, 66), but fails to disclose that the firing motion is a distal firing motion.
However, Whitman ‘403 teaches a firing member (270), wherein said electric motor (420) is configured to impart a distal firing motion (col. 10 line 53 - col. 11 line 7) to said firing member to eject said fasteners (230) from said fastener cartridge body (220).
Given the teachings of Whitman ‘403, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the firing member configuration of Whitman ‘597 with a distal firing motion as in Whitman ‘403.  Both Whitman ‘597 and Whitman ‘403 are concerned about linearly stapling and cutting tissue while clamped and both have motor systems that produce a forward and reverse 

Whitman ‘597 as modified by Whitman ‘403 fails to disclose wherein said firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said firing motion.
However, Olson teaches a surgical fastening system wherein said firing member (fig. 7C and fig. 10) comprises a first cam (159) configured to engage (@ 112) said first jaw (110) and a second cam (152) configured to engage (@ 126) said second jaw (120) during said firing motion (pg. 19 line 13 – pg. 20 line 4; pg. 21 line 1 – pg. 22 line 10; pg. 24 line 20 – pg. 25 line 9).
Given the teachings of Olson, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the first and second cam features with the invention of Whitman ‘597 as modified by Whitman ‘403.  Doing so would reduce unintentional displacement of the jaws during firing of the end effector thus helping to ensure proper spacing of the anvil relative to the cartridge for uniformity of staple firing.

Regarding claim 19, Whitman ‘597 discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 22, Whitman ‘597 discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).

Regarding claim 24, Whitman ‘597 discloses a surgical stapling system, comprising: 
an end effector assembly (11, 11a, 11b), comprising: 
a first jaw (80); 
a second jaw (50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); 
a cartridge body (104; 600); and 
a plurality of staples (606) removably stored in said cartridge body; 
an electric motor (100); 
a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said staples from said cartridge body (paragraphs 37, 50-55, 66); 
at least 1106; may also include fig. 20, #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for observing whether said end effector assembly is in a fire-ready condition (paragraphs 90, 96); 
permitting means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for permitting said electric motor to apply said firing motion to said firing member when said end effector assembly is in said fire-ready condition (paragraphs 90, 96); and 
preventing means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for preventing said electric motor from applying said firing motion to said firing member when said end effector assembly is not in said fire-ready condition (paragraphs 90, 96).

Whitman ‘597 discloses a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said staples from said cartridge body (paragraphs 37, 50-55, 66), but fails to disclose that the firing motion is a distal firing motion.
However, Whitman ‘403 teaches a firing member (270), wherein said electric motor (420) is configured to impart a distal firing motion (col. 10 line 53 - col. 11 line 7) to said firing member to eject said staples (230) from said cartridge body (220).
Given the teachings of Whitman ‘403, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the firing member configuration of Whitman ‘597 with a distal firing motion as in Whitman ‘403.  Both Whitman ‘597 and Whitman ‘403 are concerned about linearly stapling and cutting 

Whitman ‘597 as modified by Whitman ‘403 fails to disclose wherein said firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said firing motion.
However, Olson teaches a surgical fastening system wherein said firing member (fig. 7C and fig. 10) comprises a first cam (159) configured to engage (@ 112) said first jaw (110) and a second cam (152) configured to engage (@ 126) said second jaw (120) during said firing motion (pg. 19 line 13 – pg. 20 line 4; pg. 21 line 1 – pg. 22 line 10; pg. 24 line 20 – pg. 25 line 9).
Given the teachings of Olson, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the first and second cam features with the invention of Whitman ‘597 as modified by Whitman ‘403.  Doing so would reduce unintentional displacement of the jaws during firing of the end effector thus 

Regarding claim 25, Whitman ‘597 discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 28, Whitman ‘597 discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).

Regarding claim 30, Whitman ‘597 discloses a surgical stapling system, comprising: 
a surgical implement (11, 11a, 11b), comprising: 
a first jaw (80); 
a second jaw (50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); and 
a replaceable staple cartridge (104; 600) including a plurality of staples (606) removably stored therein; 
an electric motor (100); 
98; 603, 605), wherein said electric motor is configured to drive said firing member through a staple firing stroke to eject said staples from said replaceable staple cartridge (paragraphs 37, 50-55, 66); 
observing means (at least 1106; may also include fig. 20, #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for observing whether said surgical implement is in a fire-ready condition (paragraphs 90, 96); 
permitting means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for permitting said electric motor to perform said staple firing stroke when said surgical implement is in said fire-ready condition (paragraphs 90, 96); and 
preventing means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for preventing said electric motor from performing said staple firing stroke when said surgical implement is not in said fire-ready condition (paragraphs 90, 96).

Whitman ‘597 discloses a firing member (98; 603, 605), wherein said electric motor is configured to drive said firing member through a staple firing stroke to eject said staples from said replaceable cartridge (paragraphs 37, 50-55, 66), but fails to disclose that the firing member is driven distally.
However, Whitman ‘403 teaches a firing member (270), wherein said electric motor (420) is configured to drive said firing member distally (col. 10 line 53 - col. 11 line 7) through a staple firing stroke to eject said staples (230) from said replaceable cartridge (220).
Given the teachings of Whitman ‘403, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the firing member 

Whitman ‘597 as modified by Whitman ‘403 fails to disclose wherein said firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said staple firing stroke.
However, Olson teaches a surgical fastening system wherein said firing member (fig. 7C and fig. 10) comprises a first cam (159) configured to engage (@ 112) said first jaw (110) and a second cam (152) configured to engage (@ 126) said second jaw (120) during said staple firing stroke (pg. 19 line 13 – pg. 20 line 4; pg. 21 line 1 – pg. 22 line 10; pg. 24 line 20 – pg. 25 line 9).
Given the teachings of Olson, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the first and second cam features with the invention of Whitman ‘597 as modified by Whitman ‘403.  Doing so would 

Regarding claim 31, Whitman ‘597 discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 34, Whitman ‘597 discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).

Claims 20-21, 26-27 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman ‘597 (PG Pub 2004/0094597 A1) in view of Whitman ‘403 (US Patent 6,843,403 B2) in view of Olson (WO 2004/032763 A2) in view of Green et al. (US Patent 6,250,532 B1) hereinafter referred to as Green.
Regarding claim 20, Whitman ‘597 discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose an elongate shaft and an articulation joint, wherein said articulation joint defines a fixed axis of rotation, and wherein said end effector assembly is rotatable relative to said elongate shaft about said articulation joint.
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism of Whitman ‘597 with the elongate shaft and fixed axis of rotation articulation joint of Green.  Both Whitman ‘597 and Green are concerned with the problem of articulating the end effector and both make use of cables/pulleys to achieve this articulation.  Green further shows that it would have been obvious to have used a ridged elongate shaft with a fixed axis of rotation for the articulation joint.  Doing so would help to ensure the fixed position of the end effector by having the articulation joint be fixed which is often desirable in surgical procedures where holding the instrument still is important for precise cuts and stapling lines.

Regarding claim 21, Whitman ‘597 as modified by Green above wherein said closure system (Whitman ‘597 - 88, 90, 94, 96) comprises a closure drive member (Whitman ‘597 - 94, 96), and wherein said closure drive member (Whitman ‘597 - 94, 96) traverses said articulation joint (Articulating portion of Whitman ‘597 #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 20 above results in the cited claim language.

Regarding claim 26, Whitman ‘597 discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose 
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a fixed axis of rotation (figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism of Whitman ‘597 with the elongate shaft and fixed axis of rotation articulation joint of Green.  Both Whitman ‘597 and Green are concerned with the problem of articulating the end effector and both make use of cables/pulleys to achieve this articulation.  Green further shows that it would have been obvious to have used a ridged elongate shaft with a fixed axis of rotation for the articulation joint.  Doing so would help to ensure the fixed position of the end effector by having the articulation joint be fixed which is often desirable in surgical procedures where holding the instrument still is important for precise cuts and stapling lines.

Regarding claim 27, Whitman ‘597 as modified by Green above wherein said closure system (Whitman ‘597 - 88, 90, 94, 96) comprises a closure drive member (Whitman ‘597 - 94, 96), and wherein said closure drive member (Whitman ‘597 - 94, 96) traverses said articulation joint (Articulating portion of Whitman ‘597 #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 26 above results in the cited claim language.

Regarding claim 32, Whitman ‘597 discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose an elongate shaft and an articulation joint, wherein said articulation joint defines a fixed axis of rotation, and wherein said end effector assembly is rotatable relative to said elongate shaft about said articulation joint.
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a fixed axis of rotation (figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism of Whitman ‘597 with the elongate shaft and fixed axis of rotation articulation joint of Green.  Both Whitman ‘597 and Green are concerned with the problem of articulating the end effector and both make use of cables/pulleys to achieve this articulation.  Green further shows that it would have been obvious to have used a ridged elongate shaft with a fixed axis of rotation for the articulation joint.  Doing so would help to ensure the fixed position of the end effector by having the articulation joint be fixed which is often desirable in surgical procedures where holding the instrument still is important for precise cuts and stapling lines.

Regarding claim 33, Whitman ‘597 as modified by Green above wherein said closure system (Whitman ‘597 - 88, 90, 94, 96) comprises a closure drive member (Whitman ‘597 - 94, 96), and wherein said closure drive member (Whitman ‘597 - 94, 96) traverses said articulation joint (Articulating portion of Whitman ‘597 #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 32 above results in the cited claim language.

Claims 23, 29 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman ‘597 (PG Pub 2004/0094597 A1) in view of Whitman ‘403 (US Patent 6,843,403 B2) in view of Olson (WO 2004/032763 A2) in view of Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich.
Regarding claims 23, 29 and 35, Whitman ‘597 teaches a closure sensing system (1106), but fails to disclose a closure load sensing system configured to measure the clamping force applied by said first jaw.
However, Heinrich teaches a closure load sensing system (MEMS devices; pg. 11 lines 7-13 – “MEMS sensors and/or sensor devices”) configured to measure the clamping force (pg. 10 lines 26-31; pg. 11 lines 18-26; pg. 12 lines 7-9; pg. 16 lines 3-7) applied by said first jaw.
Given the teachings of Heinrich (pg. 12 lines 15-34) it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the closure load sensing system of Heinrich with the surgical system of Whitman ‘597.  Doing so would provide the controller and user with feedback as to how much pressure was .

Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on amendments which are deemed to introduce new matter.
Additionally, the Applicant’s amendments have been addressed in a new prior art rejection necessitated by the Applicant’s amendment.  In summary, the newly included Whitman ‘403 reference is deemed to teach a similar type of linear stapler to that of Whitman ‘597 which operates in a distal firing direction.  The Office deems the limitation of the firing motion being in a distal direction to be obvious and taught by Whitman ‘403 for the reasons provided above.  While Whitman ‘597 may operate in a proximal firing direction, the choice of having a firing motion be either proximal or distal in direction was widely known at the time of the invention, obvious for the reasons provided above and requires only a minor modification since both Whitman references do drive the wedge in both the distal and proximal directions, they simply designate which is the firing direction differently via the orientation of the firing wedge and the starting position.
Olson is deemed to teach the new limitations of the first and second cam members for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731